Citation Nr: 9915772	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-08 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder and, if so, whether all the evidence both 
old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to September 
1982.

The veteran submitted an original claim seeking entitlement 
to service connection for a right knee disorder in October 
1982.  That claim was denied by the Department of Veterans' 
Affairs (VA), Regional Office in Muskogee, Oklahoma, in a 
rating decision dated May 1983.

The current matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1997 rating decision of the 
VA No. Little Rock, Arkansas Regional Office (RO), which held 
that new and material evidence had not been submitted to 
reopen the veteran's claim seeking entitlement to service 
connection for a right knee disorder.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a right knee disorder and is 
attempting to reopen that claim with new and material 
evidence.

After review of the record, the Board concludes that this 
case is not yet ready for appellate review.

First, the Board finds that the case law pertaining to new 
and material evidence has recently changed.  Under applicable 
statutory law, "[n]ew and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1998).  The regulations 
pertaining to new and material evidence have been interpreted 
in the case law as requiring a two-step analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145  (1991).  First, it must be 
determined whether the additional evidence, submitted since 
the last prior final disallowance, is new and material.  
Second, if such evidence is determined to be new and 
material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third step was also presented, namely a 
determination as to whether the additional evidence raised a 
reasonable possibility of changing the previous disallowance 
of the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Evans, 9 Vet. App. 273  (1996) (citations omitted).  However, 
in Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit recently held 
that this third element for new and material evidence (i.e. 
that it raise a reasonable possibility of changing the 
previous disallowance) was not a reasonable interpretation of 
the regulatory provisions pertaining to new and material 
evidence, namely 38 C.F.R. § 3.156(a).  It held that the 
third element imposed a higher burden than was authorized by 
the regulations and, thus, was incorrect to apply.  Hodge v. 
West, 155 F.3d at 1364.

Obviously, the Hodge case was decided after the RO's 
adjudication of this case.  Nevertheless, because the RO's 
decision relied, in part, on an element of the new and 
material evidence analysis that is no longer considered a 
reasonable interpretation of the statutory law governing new 
and material evidence, i.e. 38 C.F.R. § 3.156(a)  (1998), the 
Board finds that this case should be revisited by the RO 
prior to appellate review.

Second, the Board finds that the veteran has argued that the 
RO committed clear and unmistakable error (CUE) in its 
original May 1983 decision.  Specifically, he argues that the 
RO denied his claim based on the conclusion that his right 
knee disorder pre-existed service and was not aggravated by 
service, even though his induction medical examination report 
was negative for any right knee problems and he served 
approximately 21 years in service before he had any right 
knee complaints.

The Board notes that the RO has not considered the veteran's 
CUE claim.  It also concludes that the current issue of 
whether there is new and material evidence to reopen the 
veteran's claim for service connection for a right knee 
disorder is inextricably intertwined with the CUE issue.  See 
EF v. Derwinski, 1 Vet. App. 324  (1991); Harris v. 
Derwinski, 1 Vet. App. 180  (1991); Meyers v. Derwinski, 1 
Vet. App. 127  (1991).  In deciding whether a claim raised 
during the course of an appeal is inextricably intertwined 
with an issue that has been developed, the Court looks to 
what affect an allowance of the claim not developed for 
appellate consideration would have on the denied claim on 
appeal.  Hoyer v. Derwinski, 1 Vet. App. 208, 209 (1991).  In 
the instant case, a determination that there had been CUE in 
the 1983 decision denying service connection for a right knee 
disorder would render moot the current issue of whether new 
and material evidence had been submitted to reopen that 
claim.

In light of the above, further appellate consideration will 
be deferred and the case is REMANDED to the RO for the 
following development:

1.  The RO should adjudicate the issue of 
whether there was CUE in the May 1983 
rating decision denying entitlement to 
service-connection for a right knee 
disorder.

2.  If action taken as to the CUE issue 
is adverse to the veteran, he should be 
informed of his appellate rights.  If the 
veteran files a timely notice of 
disagreement, the RO should furnish him 
with a Statement of the Case containing 
the pertinent law and regulations and 
clearly setting forth the reasons for the 
decision.  If the veteran files a timely 
substantive appeal, the RO should certify 
the issue for appellate consideration. 

3.  The RO should then re-adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for a right knee disorder.  It 
is important that this analysis be 
conducted pursuant to 38 C.F.R. 
§ 3.156(a)  (1998), and in light of the 
United States Court of Appeals for the 
Federal Circuit's decision in Hodge, 
supra.  If, and only if, it is determined 
that the claim should be reopened 
pursuant to 38 U.S.C.A. § 5108 (West 
1991), the RO should then undertake a de 
novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection.

4.  If the benefit requested on appeal 
still remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case as to 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim for service-connection for a right 
knee disorder.  The RO should ensure that 
any Supplemental Statement of the Case 
furnished to the veteran contains all 
relevant statutory and regulatory 
provisions that were not set forth in the 
Statement of the Case or previous 
Supplemental Statements of the Case, as 
well as a detailed reasons and bases for 
all decisions reached.  The veteran and 
his representative should be given the 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified; however, he is free to submit additional evidence 
in support of his claim while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141  (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



